 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
          MIKESHIA MORRISON, on behalf of
          herself and all others similarly situated,
 8
                                 Plaintiff,
 9
                                                         C18-1316 TSZ
              v.
10
                                                         MINUTE ORDER
          ESURANCE INSURANCE CO. a
11        foreign automobile insurance company,
12                               Defendant.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
            (1)    By Minute Order dated April 17, 2019, docket no. 35, the Minute Order
15
     Setting Trial Date and Related Dates, docket no. 14, is AMENDED as follows:
16
           JURY TRIAL DATE                                               June 15, 2020
17
           Length of Trial                                               5-10 days
18
           Any motions related to class certification must be filed by   August 29, 2019
19              and noted on the motion calendar no later
                than the fourth Friday thereafter (see LCR 7(d))
20
           Deadline for joining additional parties                       October 24, 2019
21         Any motions for leave to amend pleadings filed by             October 24, 2019
22         Disclosure of expert testimony under FRCP 26(a)(2)            November 12, 2019

23

     MINUTE ORDER - 1
 1
            All motions related to discovery must be filed by              November 28, 2019
 2
            All remaining discovery completed by                           February 6, 2020
 3          Settlement Conference pursuant to LCR 39.1(c)(2) held no
            later than                                                     March 3, 2020
 4
            All dispositive motions must be filed by                       March 5, 2020
 5                 and noted on the motion calendar no later
                   than the fourth Friday thereafter (see LCR 7(d))
 6
            All motions related to expert witnesses (e.g., Daubert
 7          motion) must be filed by                                       March 12, 2020
                  and noted on the motion calendar no later
 8                than the third Friday thereafter (see LCR 7(d))

 9          The parties shall engage in mediation pursuant to Local
            Civil Rule 39.1(c) on or before                                April 10, 2020
10
            All motions in limine must be filed by                         April 30, 2020
11                and noted for the third Friday thereafter; responses
                  shall be due on the noting date; no reply shall be
12                filed unless requested by the Court

            Agreed pretrial order due 1                                    May 29, 2020
13
            Trial briefs, proposed voir dire questions, and                May 29, 2020
14          proposed jury instructions due

15          Pretrial conference to be held at 1:30 p.m. on                 June 5, 2020

16        Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table
   format with the following columns: “Exhibit Number,” “Description,” “Admissibility
17 Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”
   and “Admitted.” The latter column is for the Clerk’s convenience and shall remain
18 blank, but the parties shall indicate the status of an exhibit’s authenticity and
   admissibility by placing an “X” in the appropriate column. Duplicate documents shall
19 not be listed twice: once a party has identified an exhibit in the pretrial order, any party
   may use it.
20

21         1
           The Agreed pretrial order shall be filed in CM/ECF and shall also be attached as a Word
   compatible file to an Internet e-mail sent to the following e-mail address:
22 ZillyOrders@wawd.uscourts.gov.

23

     MINUTE ORDER - 2
 1           The original and one copy of the trial exhibits are to be delivered to the courtroom
     at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than
 2   the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with
     appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits
 3   shall be numbered consecutively beginning with 1; defendant’s exhibits shall be
     numbered consecutively beginning with the next multiple of 100 after plaintiff’s last
 4   exhibit; any other party’s exhibits shall be numbered consecutively beginning with the
     next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit
 5   is numbered 159, then defendant’s exhibits shall begin with the number 200; if
     defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with
 6   the number 400.

 7          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 8

 9          Dated this 19th day of April, 2019.
10
                                                       William M. McCool
11                                                     Clerk

12                                                     s/Karen Dews
                                                       Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
